Exhibit 99.1 YARDVILLE NATIONAL BANCORP Press Release FOR IMMEDIATE RELEASE For further information, contact: Stephen F. Carman, CFO (609) 631-6222 or carmans@ynb.com Patrick M. Ryan, CEO (609) 631-6177 or consult Investor Relations on YNB’s website: www.ynb.com YARDVILLE NATIONAL BANCORP ANNOUNCES EARNINGS FOR FIRST QUARTER OF 2007 Hamilton, N.J.- April 30, 2007- Yardville National Bancorp, (NASDAQ:YANB) today reported net income for the first quarter of 2007 of $5.1 million or $0.45 per diluted share. This was a slight decrease of 0.8 and 2.2 percent, respectively, from the $5.2 million or $0.46 per diluted share reported at March 31, 2006. “As expected, we experienced improvement in the net interest margin this quarter compared to the fourth quarter and the full year of 2006,” said YNB Chief Executive Officer Patrick M. Ryan. “This was primarily the result of our fourth quarter 2006 balance sheet restructuring,” he explained. “Ongoing pressure on net interest income due to the prolonged inverted yield curve and higher non-interest expenses, partially offset by the benefits of our balance sheet restructuring and a lower provision for loan losses, were the principal reasons for our modestly lower first quarter 2007 results compared to the same period in 2006,” Mr. Ryan continued. “In addition, the very competitive banking environment – both for commercial loans and for retail deposits – contributes further to the downward pressure on the margin, a situation being experienced by many financial institutions,” he added. During the first quarter of 2007, YNB continued its focus on attracting lower cost retail deposits by opening new branches in contiguous marketplaces, establishing its brand, and increasing the number of depositors and deposits. After opening five new branches in 2006, YNB began 2007 by opening its third branch in Middlesex County on Route 130 in North Brunswick. The ongoing expansion of YNB’s footprint has been coupled with innovativeproduct and brand marketing efforts designed to increase business and consumer deposits in a very competitive market.YNB’s total deposits at March 31, 2007 grew to $2.06 billion from $1.97 billion at the same date a year ago. “Over the last twelve months, deposits generated through our branch network have substantially reduced our reliance on more expensive wholesale funding sources
